On December 7, 1995, it was the judgment of the Court that the defendant be committed to the Department of Corrections for a period of ten (10) years for appropriate placement by that agency. It is also recommended that the defendant be screened for the Intensive Supervised Probation program or placement at a pre-release center. Should the defendant be placed on probation, or granted parole, the defendant must comply with all conditions imposed by this Court’s July 12, 1995, judgment. The defendant must reimburse this Court for an additional $250.00 in Public Defender fees and must attend Alcoholics Anonymous on a daily, rather than weekly, basis. The defendant is to be given credit for one hundred forty-three (143) days served in the Flathead County Detention Center pending final disposition in this matter. Given that the defendant violated the conditions of his release with four (4) months of sentencing, the defendant is not to be given credit for time otherwise served on probation.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Allen Lee, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Jeffrey M. Sherlock
Member, Hon. Wm. Neis Swandal
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Allen Lee, legal intern of the Montana Defender Project for representing James Locke in this matter.